Citation Nr: 1502784	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  09-37 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left shoulder condition, to include as secondary to the service-connected squamous cell carcinoma of the tongue and cervical lymph node cancer.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel






INTRODUCTION

The Veteran had active service from August 1958 to March 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In a July 2014 decision, the Board remanded the claim for further development.

This claim was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either irrelevant to the issue on appeal of duplicative of the VBMS file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his left shoulder condition is related to his military service.  The Veteran also contends that his left shoulder condition is due to the treatment for his service-connected squamous cell carcinoma of the tongue and cervical lymph node cancer.  See January 2008 claim; January 2009 notice of disagreement; March 2009 statement.

Service treatment records are absent of any complaints, treatment, or diagnosis of a left shoulder condition.  The Board notes that the Veteran was treated for right shoulder pain.  

Post-service private treatment records regarding the Veteran's cancer treatment show that the Veteran complained of shoulder weakness in October 1991 and November 1991.  VA treatment records dated December 2007 to March 2010 show that the Veteran reported bilateral shoulder pain.  

The May 2012 QTC examination noted the Veteran's shoulder had reduced range of motion but did not provide a diagnosis.  

The August 2014 VA examiner diagnosed degenerative joint disease of the right and left shoulders.  The examiner concluded that it was less likely than not that the Veteran's claimed condition was incurred in or caused by the claimed in-service injury, event, or illness.  In relevant part, the examiner explained that the Veteran's degenerative joint disease (of the right and left shoulders) was the result of age, genetics and wear and tear on the joint with repetitive motion.  The examiner noted that the risk factors for age and repetition went on long after the Veteran's military service and are most likely the cause of his current shoulder arthritis which is also bilateral, not just on the left.  The examiner further explained that it was less likely than not that the Veteran's shoulder complaints while on active duty were in fact, early symptoms of his current degenerative joint disease.

While the examiner provided an opinion regarding direct service connection, she did not address whether or not the Veteran's left shoulder condition was caused or aggravated by the treatment for his service-connected squamous cell carcinoma of the tongue and cervical lymph node cancer.  Therefore, the Board finds an addendum opinion is necessary to further address the etiology of the Veteran's left shoulder condition.

Additionally, the Veteran has not been provided with a proper duty-to-assist notice letter.  Specifically, the Veteran has not been informed of the requirements for establishing secondary service connection for this claim.  38 C.F.R. § 3.310.  Therefore, on remand, the Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159. 




Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) to include information regarding establishing secondary service connection under 38 C.F.R. § 3.310.  

2. Return the claims to the August 2014 examiner for an addendum medical opinion regarding the etiology of the Veteran's currently diagnosed degenerative joint disease (arthritis) of the left shoulder.  If the examiner is unavailable, or if the examiner deems it necessary, schedule the Veteran for another VA examination.  The claims files must be reviewed by the examiner. 

The examiner is requested to provide an opinion on the following questions:

(A) Is at least as likely as not (a 50 percent or greater probability) that the degenerative joint disease of the left shoulder was caused by, or is the result of, his service-connected squamous cell carcinoma of the tongue and cervical lymph node cancer, to include the treatment of such conditions?

(B) If the answer to (a) is "No," is at least as likely as not (a 50 percent or greater probability) that the degenerative joint disease of the left shoulder was aggravated (i.e., permanently worsened beyond its normal progress) by his service-connected squamous cell carcinoma of the tongue and cervical lymph node cancer, to include the treatment of such conditions?  (Note: In this special context, "aggravation" has occurred when it has been medically determined that the degenerative joint disease of the left shoulder has undergone an identifiable permanent increase in severity that was proximately due to or the result of the service-connected squamous cell carcinoma of the tongue and cervical lymph node cancer, to include the treatment of such conditions).

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements and other medical evidence of record, to include the private treatment records regarding the treatment connected squamous cell carcinoma of the tongue and cervical lymph node cancer, and comment on whether the Veteran's statements make sense from a medical point of view.

The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, including the use of medical literature (if deemed warranted), which may reasonably explain the medical guidance in the study of this case.

3. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




